DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments have been fully considered.
Obviousness Rejection Based on Samsung and Jin
	Applicant argues that “Examiner has failed to meet his burden because there is a significant lack of detail surrounding the structure of the housing of Samsung. The Examiner relies solely on subjective observations of images to allege that the images disclose the detailed physical characteristics of the claimed recessed features.”  (Remarks Pg. 9).
	Examiner does not find this persuasive because the rejection relies on an image. The image is a photograph. The features in the image are not subjective.
	The Galaxy S5 cell phone has a known width of 72.5 mm. A basic analysis of the recesses on the phone in comparison to the width shows the width of the dimples is close to 0.5 mm. The photo also shows that the depth of the recesses is significantly less that the width. Thus, the photo seems to show the claimed features. Profilometry of the recesses would be necessarily to confirm that the features are present. 
However, even if the depth of the recesses was outside the claimed range, this appears to be a matter of aesthetic design choice (“The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965)” MPEP 2144.04).
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
	Furthermore, the rejection is amended to provide a tertiary reference regarding the disputed feature.
Obviousness Rejection Based on Kim and Jin
Applicant makes similar arguments.
Examiner makes similar arguments.
Claim Interpretation
	The term “adjoining” in “second contoured region adjoining the first contoured region “in claim 1 does not mean “touching or in contact with” as evidenced by “the first contoured region is separated from the second contoured region” in claim 6.
A rejection under 35 USC 112(b) is not made because although the term “X adjoining Y” usually means X touches Y (e.g., the def’n of “adjoining” in the Merriam Webster dictionary is “touching or bounding at a point or line”), the term does not preclude an intermediary structure (e.g., adjoining offices may have a wall structure there between). In other words, X adjoining Y means that X is nearby or next to Y, but not necessarily being immediately next to or touching Y.
The term “laser ablated” is a process step in a product claim.
The term “laser etched” is a process step in a product claim.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-2, 4-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samsung (The Samsung Galaxy S5 Cell Phone, NPL 20141) in view of John (US 20120292117 A1) and further in view of Jin (US 20110259780 A1).
	In reference to claim 1 and 8, Samsung discloses an enclosure for a portable electronic device (See figures see annotated figure shown below), the enclosure comprising:
a substrate defining an external surface, the external surface metal substrate comprising (shown in annotated figure below):
a first contoured region (element A shown in annotated figure below) comprising a first textured pattern of recesses first recessed features, the first recessed features extending into the … substrate a depth from the external surface, each of the first recessed features having a floor and oriented at an angle relative to a first surface normal of the first contoured region (element B shown in annotated figure below); and
a second contoured region adjoining the first contoured region (element C or E shown in annotated figure below)  and comprising a second textured pattern of recesses second recessed features, second recessed features of the second textured pattern extending into the … substrate the depth from the external surface, each of the second recessed features having a floor and oriented at the angle relative to a second surface normal of the second contoured region (element D or F shown in annotated figure below).

    PNG
    media_image1.png
    1500
    2000
    media_image1.png
    Greyscale

	The Galaxy S5 cell phone has a known width of 72.5 mm. A basic analysis of the recesses on the phone in comparison to the width shows the width of the recesses is close to 0.5 mm (measure phone width and use as scale to measure a recess width). The photo also shows that the depth of the recesses is significantly less that the width. Thus, the photo seems to show the claimed features. 
However, even if the depth of the recesses was outside the claimed range, this appears to be a matter of aesthetic design choice (“The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965)” MPEP 2144.04).
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
	Furthermore, in the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, surface patterns, John teaches that a surface can be made “superhydrophobic” by forming “pits 46 may be of uniform depth, as shown” [0040] and can be “nanoscale” [0026]. See Fig 4, shown below.

    PNG
    media_image2.png
    382
    594
    media_image2.png
    Greyscale

	A nanoscale pattern such as shown in Fig 4 would result in a recess depth of less that 0.5 microns.
	The Galaxy S5 cell phone is advertised as being waterproof (See cited primary reference). The combination would be achievable by applying the superhydrophobic surface pattern of John to the phone.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the recesses to have a depth less than 0.5 mm.
A person having ordinary skill in the art would have been specifically motivated to apply the superhydrophobic surface pattern of John to the phone such that the recesses to have a depth less than 0.5 mm in order to improve the waterproofness of the phone; and in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Samsung does not specifically disclose that the substrate is metal.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, forming a textured pattern using a laser, Jin discloses that textured patterns may be formed on both plastic and metal housings (P0006, Claim 2).
The combination would be achievable by forming the pattern on a metal substrate as taught by Jin.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the enclosure such that the substrate was metal.
A person having ordinary skill in the art would have been specifically motivated to modify the enclosure such that the substrate was metal as taught by Jin in order to combine prior art elements according to known methods to yield predictable results; and/or achieve the simple substitution of one known element for another to obtain predictable results.
The “laser ablated”/“laser etched” limitation is a product by process claim limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
	In reference to claim 2 and 12, 14, the combination discloses the enclosure as in claim 1.
	The combination does not disclose to have measured the claimed properties of the product and the office does not have the resources to perform the experiments or tests to determine the properties of the product. However, the cited prior art discloses the same or substantially similar structure as claimed. 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	In reference to claim 4-7, 9-11 and 13, the combination discloses the enclosure as in claim 1.
	Samsung further discloses wherein the first recessed features recesses of the first textured pattern extend into the substrate a depth from the external surface, and the second recessed features recesses of the second textured pattern extend from the external surface and into the metal substrate the depth (See figures including figure shown above); 
wherein the external surface has an appearance of a continuous textured pattern (See figures including figure shown above);
wherein the first contoured region defines a first surface curvature, and the second contoured region (See figures including figure shown above);
	wherein the first contoured region is separated from the second contoured region by a transition region or seamless interface, and a third textured pattern of third recessed features recesses is formed on the transition region (See figures including figure shown above when E and F is the second region and pattern then C and D is the transition region and pattern)
wherein the first contoured surface has a first height, and the second contoured surface has a second height different from the first height (See figures including figure shown above)
Claim 1-2, 4-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over NamSu (US D660272) in view of John (US 20120292117 A1) and further in view of Jin  (US 20110259780 A1).
In reference to claim 1 and 8, NamSu discloses an enclosure for a portable electronic device (See figures see annotated figure shown below), the enclosure comprising: 
a substrate defining an external surface having a curved geometry, the metal substrate 
a first contoured surface comprising a first surface curvature and a first textured pattern of first recessed features formed thereon, each of the first recessed features having a floor, wherein the first recessed features recesses of the first textured pattern extend into the metal substrate a depth from the external surface to the floor; and 
a second contoured surface comprising a second surface curvature different from the first surface curvature, and a second textured pattern of second recessed features recesses formed thereon, each of the second recessed features having a floor, wherein the second recessed features recesses of the second textured pattern extend into the metal substrate the depth from the external surface to the floor (See figure, portion shown below).
    PNG
    media_image3.png
    1326
    2000
    media_image3.png
    Greyscale


The NamSu drawings show a cell phone. It is not clear what the true size of the recesses are.
However, even if the depth of the recesses was outside the claimed range, this appears to be a matter of aesthetic design choice (“The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965)” MPEP 2144.04).
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).
	Furthermore, in the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, surface patterns, John teaches that a surface can be made “superhydrophobic” by forming “pits 46 may be of uniform depth, as shown” [0040] and can be “nanoscale” [0026]. See Fig 4, shown below.

    PNG
    media_image2.png
    382
    594
    media_image2.png
    Greyscale

	A nanoscale pattern such as shown in Fig 4 would result in a recess depth of less than 0.5 microns.
	The combination would be achievable by applying the superhydrophobic surface pattern of John to the phone.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the recesses to have a depth less than 0.5 mm.
A person having ordinary skill in the art would have been specifically motivated to apply the superhydrophobic surface pattern of John to the phone such that the recesses to have a depth less than 0.5 mm in order to improve the waterproofness of the phone; and in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
NamSu does not specifically disclose that the substrate is metal.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, forming a textured pattern using a laser, Jin discloses that textured patterns may be formed on both plastic and metal housings (P0006, Claim 2).
The combination would be achievable by forming the pattern on a metal substrate as taught by Jin.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the enclosure such that the substrate was metal.
A person having ordinary skill in the art would have been specifically motivated to modify the enclosure such that the substrate was metal as taught by Jin in order to combine prior art elements according to known methods to yield predictable results; and/or achieve the simple substitution of one known element for another to obtain predictable results.
The “laser ablated”/“laser etched” limitation is a product by process claim limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
	In reference to claim 2 and 12, 14, the combination discloses the enclosure as in claim 1.
	The combination does not disclose to have measured the claimed properties of the product and the office does not have the resources to perform the experiments or tests to determine the properties of the product. However, the cited prior art discloses the same or substantially similar structure as claimed. 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	In reference to claim 3-7, 9-11 and 13, the combination discloses the enclosure as in claim 1.
	NamSu further discloses wherein the first recessed features recesses of the first textured pattern extend into the substrate a depth from the external surface, and the second recessed features recesses of the second textured pattern extend from the external surface and into the metal substrate the depth (See figures including figure shown above); 
wherein the external surface has an appearance of a continuous textured pattern (See figures including figure shown above);
wherein the first contoured region defines a first surface curvature, and the second contoured region (See figures including figure shown above);
	wherein the first contoured region is separated from the second contoured region by a transition region or seamless interface, and a third textured pattern of third recessed features recesses is formed on the transition region (See figures including figure shown above)
wherein the first contoured surface has a first height, and the second contoured surface has a second height different from the first height (See figures including figure shown above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://tablet-news.com/samsung-galaxy-s5-review-best-screen-and-camera-of-2014-so-far-very-good-battery-novelty-doesnt-impress-video/